 GATEWAY CARE CENTER
 159 Gateway Care Center 
and
 1199 SEIU Healthcare 
Workers East, New Jersey Region.
  Case 22
ŒCAŒ28708 November 
19, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBER
S BECKER
 AND 
HAYES
 On December 28, 2009, Administrative Law Judge E
l-eanor MacDonald issued th
e attached decision.  The R
e-spondent filed exceptions and a supporting brief, the 
General Counsel filed an answering brief, and the R
e-spondent filed a reply brief.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
1 The Board has considered the decision and the record 
in light of the exceptions and briefs and has d
ecided to 
affirm the judge
™s rulings, findings,
2 and concl
usions, to 
modify his remedy,
3 and to adopt the recommended O
r-der as modified.
4 AMENDED 
REMEDY
 In addition to the relief recommended by the admini
s-
trative law judge, we shall order the R
espondent to give 
retroactive effect to the collective
-bargaining agreement 
and to make whole the unit employees for any losses 
1 Member Pearce is recused and has taken no part in considerin
g this 
case.
 2 The Respondent has excepted to some of the judge
™s credibility 
findings.  The Board
™s established policy is not to overrule an admini
s-trative law judge
™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence con
vinces us that they are incorrect.  
Sta
ndard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 In adopting the judge
™s finding that the Respondent 
unlawfully r
e-fused to ex
ecute a collective
-bargaining agreement, we do not rely on 
Miron & Sons Laundry
, 338 NLRB 5, 12 (2002), cited by the judge.  
Instead, we rely on 
Windward Teachers Assn
., 346 NLRB 1148 (2006), 
and 
Ale
xandria Manor
, 317 NLRB 2 (1995)
. The Respondent
™s request for oral arg
ument is denied, as the record, 
exce
ptions, and briefs adequately present the issues and the positions of 
the parties.
 3 The judge failed to 
provide any make
-whole relief for the R
e-spondent
™s failure to execute and imp
lement the contract.
  We shall 
modify the judge
™s remedy and recommended Order 
and substitute a 
new n
otice 
to include a make
-whole provision.
  See, e.g., 
Brookville 
Health Care Ce
nter
, 337 NLRB 1064, 1068 (2002);
 West Co.
, 333 
NLRB 1314, 1317 (2001).
  In a
ccordance with our decision in 
Ken-
tucky River Medical Center
, 356 NLRB 
6 (2010), we 
shall require
 that 
any monetary
 award shall be paid with interest compounded on a daily 
basis.
 4 We shall modify the judge
™s reco
mmended Order to provide for the 
posting of
 the notice in accord with 
J. Picini Flooring
, 356 NLRB
 11
 (2010).
  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice.
 attributable to its fail
ure to execute the agreement, as set 
forth in 
Ogle Prote
ction Service,
 183 NLRB 682 (1970)
, enfd. 
444 F.2d 502 (6th Cir. 1971)
, and 
Kraft Plumbing 
& Heating
, 252 NLRB 891 (1980)
, enfd. mem. 
661 F.2d 
940 (9th Cir. 1981)
, with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987)
.  Interest shall be compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010).
 ORDER
 The National Lab
or Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below and orders that the R
espondent, Gateway 
Care Center, Eatontown, New Jersey, its officers, agents, 

successors, and a
ssigns, shall take the action set forth in 
the Order as modified.
 1.  Insert the following after paragraph 2(a) and reletter 
the subsequent paragraphs.
 ﬁ(b) Give the agreement retroactive effect to March 14, 
2008. ﬁ(c)
 Make unit employees whole for any loss of ear
n-ings and other benefits they have 
su
ffered as a result of 
the Respondent
™s failure to execute the agre
ement, plus 
daily compound interest as prescribed in
 Kentucky River 
Medical Center
, 356 NLRB 
6 (2010), as set forth in the 
amended remedy section of the 
decision.
 ﬁ(d) Preserve and, on req
uest, make available to the 
Board or its agents for examination and copying, all pa
y-roll records, social security records, tim
ecards, personnel 
records and reports, and all other r
ecords, including an 
electronic copy of the records if stored in electronic 
form, necessary to analyze the amount of backpay, if 
any, due purs
uant to this Order.
ﬂ 2.  Substitute the following for relettered paragraph 
2(e)
. ﬁ(e) Within 14 days after service by the R
egion, post at 
its Eatontown, New Jersey facility, copies of the a
ttached 
notice marked 
ﬁAppendix.
ﬂ6  Copies of the notice, on 
forms provided by the R
egional Director for Region 22, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in
 conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  
In addition to phys
ical posting of paper 
notices, notices shall be distributed electronically, such 

as by email, posting on an intranet or an internet site, 
and/or
 other electronic means, if the Respondent custo
m-arily communicates with its e
mployees by such means.  
Reasonable steps shall be taken by the Respo
ndent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material. 
 In the event th
at, during the 
pendency of these proceedings, the R
espondent has gone 
out of business or closed the facility involved in these 
356 NLRB No. 34
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 160 proceedings, the Respondent shall d
uplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and forme
r employees employed by the R
e-spondent at any time since August 4, 2008.
ﬂ 3.  Substitute the attached notice for that of the admi
n-istrative law judge.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the Unite
d States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us
 on 
your b
ehalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activ
ities.
  WE WILL NOT
 fail and refuse to execute the written co
l-lective
-bargaining agreement with 1199 SEIU Healt
hcare 
Worke
rs East, New Jersey Region, agreed to by the U
n-ion and us on March 14, 2008
, and submitted for sig
ning 
on August 4, 2008.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

set forth above.
 WE WI
LL 
execute the February 15, 2007 through Fe
b-ruary 14, 2011 collective
-bargaining agreement agreed to 
by the Union and us, attaching the chart summarizing 

health care insurance provided through United Health 
Plus.
 WE WILL 
give the agreement retroactive effe
ct to 
March 14, 2008.
 WE WILL 
make unit employees whole for any loss of 
earnings and other benefits they have suffered as a result 
of our failure to execute the agreement, with daily co
m-pound interest as prescribed in
 Kentucky River Medical 
Center
, 356 NLR
B 6 (2010).
  GATEWAY 
CARE 
CENTER
  Laura Elrashedy, Esq.
, for the General Counsel.
 Neil M. Frank, Esq. 
and
 Patricia Pastori, Esq. 
(Frank & Ass
o-      ciates, PC)
, of Farmingdale, New York, for the Respo
ndent
. DECISION
 STATEMENT OF THE 
CASE
 ELEANOR 
MACDONAL
D, Administrative Law Judge
.  This 
case was heard in Newark, New Jersey, on June 9, 2009.  The 
complaint alleges that Respondent, in violation of Section 
8(a)(5) and (1) of the Act, has refused to execute a written co
l-lective
-bargaining agreement.  Respond
ent denies that it has 
engaged in any viol
ations of the Act.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Respondent on Se
ptember
 14, 
2009, I make the
 following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent, a nursing home with an office and place of 
business in Eatontown, New Jersey, is engaged in the oper
ation 
of a medical facility providing inpatient medical care.  Annua
l-ly, Respondent derives gross r
evenue in excess of $250,000 and 
purchases and r
eceives at its Eatontown facility goods valued in 
excess of $5000 directly from points outside the S
tate of New 
Jersey.  Respondent admits, and I find, that it is an employer 
engaged in commerce within the me
aning of Section 2(2), (6)
, and (7) of the 
Act and a health care institution within the mea
n-ing of 
Section 2(14) of the Act, and that the Union is a labor 
organization with
in the meani
ng of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  B
ackground
 Since about 2001
, the Union has been the exclusive colle
c-tive
-bargaining representative of Respondent
™s emplo
yees in 
the follo
wing appropriate unit:
  All of Respondent
™s employees employed at its Eatontown 
facility, excluding all office clerical 
employees, sales emplo
y-ees, professional employees including registered nurses, l
i-censed practical nurses, cooks, guards and supervisors as d
e-
fined in the Act.
  Respondent and the Union have been parties to successive 
collective
-bargaining agreements, the 
most recent of which 
expired on November 1, 2005.  The Respondent
™s answer a
d-mits 
paragraph 10 of the 
complaint which alleges, 
ﬁOn or about 
March 14, 2008, the Union and Respondent reached complete 

agreement on terms and conditions of e
mployment of the uni
t to be incorporated in a collective
-bargaining agre
ement.ﬂ
 B.  The Negotiations
 The negotiations for the successor agreement to the one e
x-piring in 2005 took place from 2006 to 2007.  Union 
Agent 
Ronald McCalla was assigned by the International to assist 
the 
Local in negotiations.  Local 
Exec
utive 
Vice 
President Clauvice 
St. Hilaire was the chief negotiator for the Union.  The chief 
neg
otiator for Gateway Care Center
 was Neil Frank, Esq.
  GATEWAY 
CARE CENTER
 161 On February 15, 2007
, the parties signed a 
memora
ndum of 
agreement fo
r a contract with a term from February 15, 2007 to 
February 14, 2011.  There is no dispute that this MOA repr
e-sents the agreement between the Union and Respondent.  The 
MOA consists of three pages handwritten by Frank which deal 

with wages, contributions t
o various 
union funds
, and a new 
health insurance provision which replaced the Union health 
insurance fund.
1  The handwritten pages incorporate by refe
r-ence certain paragraphs of a typed 
union proposal which is 
attached to and is a part of the MOA.  Also a
ttached to the 
MOA and a part of the agreed
-upon contract, is a letter explai
n-ing the life insurance benefits and a two
-page chart summari
z-ing the provisions of the new United Health Plus policy to be 
provided by the employer.  The MOA co
ntinued unchanged 
the 
terms of the previous collective
-bargaining agreement except as 
modified by the agre
ement of February 15, 2007.
 The MOA of February 15, 2007
, was put into effect after the 
employees ratified the contract.  The provisions rela
ting to 
arbitration, u
nion 
security
, and checkoff were reinstated.  The 
Union has not b
een aware of an instance of non
compliance 
with the terms of the MOA.
 When the MOA was signed on February 15, 2007
, the pa
r-ties discussed the desi
rability of compiling a document that 
would pull to
gether all the contract language from the various 
documents referred to in the MOA.  Frank stated that his office 
would undertake this task, but after a 
5-month period during 
which, Frank testified, he could not 
ﬁget to it
ﬂ St. Hilaire o
f-fered to have the 
contract typed.  The Union then proceeded 

with the preparation of the written collective
-bargaining agre
e-ment.  The 
union representatives met with Frank on more than 
one occ
asion to go over and correct successive typed drafts of 
the contract.
2  Eventually,
 St. Hilaire pr
epared a final draft and 
the p
arties met on March 14, 2008.
 McCalla testified that he and St. Hilaire attended the March 
14, 2008 meeting on b
ehalf of the Union.  Frank was there 
represen
ting Respondent Gateway.  According to McCalla, the 
parties went through the document page by page.  Frank su
g-gested that each party should in
itial each page to show that the 
page was approved.  Frank made some changes to the doc
u-ment and these were approved by the Union.  McCalla saw 
Frank and St. Hilaire in
itial each page of the docum
ent at the 
bottom of the page.
 St. Hilaire testified that Frank made some changes to the 
draft; the paragraphs which were altered were initialed by the 

parties.  St. Hilaire stated that he and Frank initialed the bottom 
of each 
page of the March 14 draft to signify the parties
™ agreement to that specific page.
 Every page of the draft prepared by the Union and reviewed 
by the parties on March 14, 2008 is initialed at the bottom by 

both St. Hilaire and Frank.  St. Hilaire generally
 initialed by 
wri
ting his monogram as 
ﬁCSH
ﬂ and then the date written as 
1 Frank wrote in his hand the amount of the em
ployer™s contribution 
to the Alliance Fund, the Pension Fund, and the Training and Educ
ation 
Fund.  He included a Legal Fund, but the U
nion no longer has such a 
fund.
 2 There were at least two such meetings and possibly a third between 
February 15, 2007, a
nd March 14, 2008.
 ﬁ3/14/08.
ﬂ  Frank used a number of methods in in
itialing the 
document.  He most often wrote his monogram as 
ﬁNFﬂ and 
then the date 
ﬁ3/14/08.
ﬂ  He made errors on some pages, wri
t-ing th
e date as 
ﬁ3/4/08
ﬂ or as 
ﬁ3/18/08.
ﬂ  The handwritten 
changes to the March 14 document are all in Frank
™s hand.  
These changes were made by inserting words and phrases into 

the typed matter and/or crossing out typed matter.  For the most 
part, the paragraph
s where these corrections a
ppear are initialed 
by Frank and St. Hilaire.  In some cases only Frank initialed the 
changes.  Also, Frank placed his initials next to some par
a-graphs where no changes were made in the typed document.  In 
a few loc
ations, Frank 
placed brackets around a sentence or 
two; the la
nguage in brackets was not crossed out or changed.  
Frank
™s initials and the date appear next to the brackets in some 
of these instances.  Many pages of the document have no 

changes at all and the only handwr
iting on these pages consists 
of the initials and dates that Frank and St.
 Hilaire placed at the 
bottom.
 At the instant hearing, Frank cross
-examined McCalla at 
length with the apparent object of showing that the March 14, 
2008 document was not an accurate
 transcription of the MOA 
of February 15, 2007.  McCalla acknowledged that there is a 
typographical error on the March 14, 2008 document in
itialed 
by the parties.  In 
article 15C, 
bereavement 
leave, the phrase 
was typed to read 
ﬁthe e
mployee shall be entit
led to three (4) 
days of paid leave.
ﬂ  According to McCalla, the co
rrect number 
is 
3.  Apparently Frank did not notice this t
ypographical error 
when he and St. Hilaire initialed the bottom of page 18 on 

which this provision appears.  McCalla explained that
 the two
-page chart summarizing the benefits under the new employer
-provided health insu
rance policy was not attached to the March 
14, 2008 contract.  It was never intended that this chart should 
be retyped; the chart would be duplicated and attached to th
e copies of the signed contract to be given to the members and to 

Respondent.  The two pages comprising the United Health Plus 
insurance had been initialed by Frank and St. Hilaire on Febr
u-ary 15, 2007
, when they executed the MOA.  Respo
ndent does 
not disp
ute the existence of an agreement
 relating to health 
insurance.
 According to St. Hilaire, on March 14, 2008
, Frank did not 
say that the agreement was contingent on his client
™s approval.  
Frank did not say that he needed his client
™s approval b
efore 
signin
g the final copy of the contract.  McCalla testified that on 
March 14, 2008, Frank never said that agreement had not been 
reached on all items in the initialed draft; Frank said nothing 
about the agreement being co
ntingent on his client™s approval.
 Frank t
estified that on March 14, 2008
, he told the Union 
that, 
ﬁI could not sign the [e
ntire agreement] and I had to take 
this back to my client.
ﬂ  Frank also testified that he only agreed 
to those paragraphs where his initials appear.  Frank could not 
explain w
hy he did not initial some paragraphs where he had 
wri
tten in changes.  In response to the question of what was 
meant by the fact that on March 14
, he had initialed the bottom 
of each page of the document next to St. Hilaire
™s initials, 
Frank responded, 
ﬁI don
™t know what it meant.
ﬂ  Frank added, 
ﬁ[I]f that was a mistake, it was my mi
stake.ﬂ
 St. Hilaire testified that on March 14, 2008
, Frank said it was 
not a good idea to sign the contract with all of the han
dwritten 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 162 add
itions.  He asked the Union to have 
a clean copy typed up. 
The parties agreed that the U
nion would have the agreement 
typed into a clean copy and they would sign the clean copy.  
After the contract was signed, the Union would print the co
n-tract for distribution to the me
mbers and provide the
 custo
mary 
two copies to Respondent.
 McCalla and St. Hilaire prepared a final clean copy of the 
March 14, 2008 collective
-bargaining agreement.  St. Hilaire 
testified that beginning in April 2008
, he called Frank several 
times to arrange for a date to sign
 the contract but he did not 
receive a response to his r
equests.
 On August 4, 2008
, St. Hilaire sent a letter to Frank, enclo
s-ing a typed copy of the co
ntract which incorporated the changes 
made by Frank on the March 14 document initialed by St. 
Hilaire an
d by Frank.  St. Hilaire wrote:
  I am writing to follow up the discussion that I had with your 

secretary on July 18, 2008 after she called me to cancel the 
meeting that [was] supposed to take place in NY so we could 
finalize the CBA for Gateway Health Care
 Center.  
. . .  In o
r-der to make it easy, I send 
[sic] 
you two signed copies of the 
CBA.  Can you sign both copies?  Keep one for you and send 
one signed copy to the Union.
  In the months following August 4, 2008
, McCalla called 
Frank
™s office many times 
to a
rrange for signing the contract 
but he could not reach Frank.  On November 19, 2008
, McCalla 
wrote to Frank detailing the bargaining history and complaining 

that, 
ﬁWe have both a signed MOA and agreement on the full 
document yet we can
™t get the comple
ted contract signed by 
Gateway management nor can we even speak with you to di
s-cover why we can
™t complete this work.
ﬂ  McCalla closed 
by 
asking Frank to contact him.
 Frank replied to McCalla on November 20, 2008 as follows:
  I would like to meet with you 
to discuss a few concerns my 
client has with the Contract.  In sum, some of the provisions 
do not match the actual practice at the facility.  My client 
would like these clarified.
  On November 26, 2008
, McCalla wrote to Frank sta
ting:
  [T]he Union will und
er no circumstances entertain renegoti
a-
tion of any terms of our collective bargai
ning agreement. 
 The 
CBA stands as is.  However the Union would be willing to 
meet to help clarify the application of any provisions that 
Gateway management does not fully und
erstand.  In this r
e-
gard please give us a list within ten days of the provisions that 
need clarif
ication.
  On December 12, 2008
, Frank wrote to McCalla that he 
would send a list of his client
™s concerns by the next week, and 
he suggested a meeting on Decem
ber 22 or 23.  He asked that 
McCalla contact him to confirm the mee
ting.
 McCalla never received the list promised by Frank.  He 
called Frank
™s office on Dece
mber 22, 2008
, to ask that the list 
be faxed to him and he was told that the meeting dates Frank 
had earlier offered to the Union were not good.
 The Union filed its charge in the instant proceeding on D
e-cember 30, 2008.
 Frank wrote to the Union on May 18, 2009
, shortly before 
the date of the instant hearing.  The letter cites some minor 

typographical er
rors in the typed contract sent to R
espondent on 
August 4, 2008.  The letter also states that Frank
™s handwriting 
has not been accurately typed in the 
ﬁDuration
ﬂ section of the 
contract.  However, I have compared Frank
™s handwritten 
changes with the typed 
document and I find that the handwri
t-ing has been acc
urately rendered.  Frank
™s letter says that a 
provision on minimum wage was omitted; ho
wever, it appears 
in 
artic
le 10C of the typed contract.
 It appears from Frank
™s May 18, 2009 letter and from 
Frank
™s testimony, that the co
ntract initialed on March 14, 2008 
did not include some language desired by Respondent concer
n-ing the computation of gross payroll for the purpose of calcula
t-ing employer contributions to the various employee benefit 
funds.
3  Frank t
estified that the gross payroll issue was not 
discussed on March 14
, and there was no language on this su
b-ject in the draft initialed by the parties.
4  Frank testified that he 
did not write anything in the contract on this subject and he said 

ﬁthat
™s the p
roblem.  There is supposed to be.
ﬂ  Frank r
ecalled 
that he became aware of the absence of the desired la
nguage in 
either October 2008 or January 2009
, when his cli
ent raised the 
issue with him.
 C.  Discussion and Conclusions
 I credit St. Hilaire and McCall
a as to what was said and done 
at the March 14, 2008 meeting.  I credit them that Frank did not 
say that his agreement was contingent on his client
™s approval.  
I credit St. Hilaire and McCalla that the si
gnificance of Frank
™s and St. Hilaire
™s initials at
 the bottom of each page of the do
c-ument was that both Frank and St. Hilaire had agreed to the 

provisions of the page as typed and as changed in Frank
™s own 
handwri
ting.  I do not credit Frank
™s testimony about what he 
said at the March 14, 2008 meeting.  
I find that he said nothing 
about needing his cl
ient
™s approval.  I find that Frank initialed 
the bottom of each page of the agre
ement, as he himself had 
suggested, to indicate that he agreed to the language on the 
page.  I find that Frank
™s recollection a
bout the meeting was 
confused and his testimony was at odds with his actions on 
March 14, 2008.  The credible testimony and the documentary 

evidence convince me that Frank and the 
union represent
atives 
agreed on the final language of a contract on March 14
, 2008 
and that they signified their agreement by in
itialing each page 
of the dra
ft after they had reviewed it.
 I find that on March 14, 2008
, Respondent and the Union 
agreed on the provisions of the collective
-bargaining agreement 
for the p
eriod February 
15, 2007
, to February 14, 2011.  St. 
Hilaire telephoned Frank several times b
eginning in April 2008
, to arrange for execution of the contract but Frank did not r
e-3 The 2002
Œ2005 contract, in the section entitled, ﬁHealth Benefits,ﬂ 
had limited the definition of gross payroll so as to require e
mployer 
contributions to the Welfare Fund based on straight time hourly rates.  
Benefits were excluded fr
om the definition of gross payroll.  The R
e-spondent wanted this limitation to apply to contributions required by 
the 2007
Œ2011 contract to the Pension Fund, the Training and Educ
a-tion Fund, and the Alliance Fund.
 4 Frank could not recall if this issue was 
discussed during the 2007 
negotiations leading up to the MOA of February 15, 2007.
                                                             GATEWAY 
CARE CENTER
 163 spond to his calls.  The Union sent a clean typed copy of the 
agreement to Frank on August 4, 
2008
, with a request that R
e-spondent return a signed copy.  Respondent did not sign the 
contract and it is clear that Respondent refuses
 to sign the co
n-tract.  I find that Respondent unlawfully r
efused to execute the 
contract after a typed agreement was se
nt to Frank on August 4, 
2008
, with a request for a signature.  
Miron & Sons Laundry
, 338 NLRB 5, 12 (2002)
. Indeed, the above finding is consistent with and r
equired by 
Respondent
™s answer herein.  As stated above, Respondent
™s answer admits 
paragraph 10 
of the 
complaint which asserts, 
ﬁOn or about March 14, 2008, the Union and Respondent 
reached complete agreement on terms and conditions of e
m-ployment of the Unit to be incorporated in a colle
ctive
-bargaining agreement.ﬂ
 CONCLUSIONS OF 
LAW 1.  1199 SEIU He
althcare Workers East, New Jersey Region 
is the exclusive collective
-bargaining representative of the e
m-
ployees of Respondent Gateway Care Center in the fo
llow
ing 
appropriate unit:
  All of Respondent
™s employees employed at its Eatontown 
facility, excludin
g all office clerical employees, sales emplo
y-ees, professional employees including registered nurses, l
i-censed practical nurses, cooks, guards and supervisors as d
e-fined in the Act.
  2.  Since August 4, 2008, by failing and refusing to execute 
the written 
collective
-bargaining agreement agreed to by the 
parties on March 14, 2008, Respondent has violated Section 
8(a)(5) and (1) of the 
Act.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to
 cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 I have found above that the parties agreed to the 2007
Œ2011 
collective
-bargaining agreement as typed and corrected by hand 
and then initialed on March 
14, 2008.  I have found that the 
Union submitted a typed document incorporating the corre
c-tions on August 4, 2008.  The Respondent must be o
rdered to 
execute the collective
-bargaining agreement.  The two
-page 
chart summarizing the health insurance benefits
 provided 
through United Health Plus shall be attached to the A
ugust 4, 
2008 typed document at signing.
 On these findings of fact and concl
usions of law and on the 
entire record, I issue the fo
llowing recommended
5 5 If no exceptions are filed as provided by Sec. 102.46 of the Board
™s Rules and Regulations, the findings, concl
usions, and recommended 
ORDER
 The Respondent, Gateway Care Center,
 Eatontown, New 
Jersey, its officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a) Failing and refusing to execute the written colle
ctive
-bargaining agreement with 1199 SEIU HealthCare Wor
kers 
East, New Jersey Region, agreed to by t
he Respondent and the 
Union on March 14, 2008
, and submi
tted for signing on August 
4, 2008.
 (b) In any like or related manner interfering with, restrai
ning, 
or coercing employees in the exercise of the rights guara
nteed 
them by Section 7 of the Act.
 2.  Ta
ke the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Execute the February 15, 2007
ŒFebruary 14, 2011 colle
c-tive
-bargaining agreement agreed to by the Respo
ndent and the 
Union with the attached chart summarizing the healt
h insu
rance 
provided through United Health Plus.
 (b) Within 14 days after service by the Region, post at its f
a-cility in Eatontown, New Je
rsey, copies of the attached notice 
marked 
ﬁAppendix.
ﬂ6  Copies of the notice, on forms pr
ovided 
by the Regional Direc
tor for Region 22, after being signed by 
the Respondent
™s authorized re
presentative, shall be posted by 
the Respondent and maintained for 60 consecutive days in co
n-spicuous places including all places where notices to employees 

are customarily posted. 
 Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, d
efaced, 
or covered by any other material. 
 In the event that, during the 
pendency of these proceedings, the Respo
ndent has gone out of 
business or closed the facili
ty involved in these proceedings, 
the R
espondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former emplo
y-ees employed by the Respondent at any time since August 4, 

2008.
 (c) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a respons
ible official 
on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply.
 Order shall, as provided in Sec. 102
.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
 6 If this Order is enforced by a jud
gment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional La
bor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                                                          